Citation Nr: 0025495	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 673	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from February 1964 
to September 1964.  

This appeal arises from an October 1998 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO denied the veteran's petition 
to reopen his previously disallowed claim of entitlement to 
service connection for a psychiatric disorder.  


REMAND

Initial review of the claims folder indicates that, in a 
May 12, 1999 letter, the RO notified the veteran that his 
appeal was being certified, and that his records were 
therefore being transferred, to the Board of Veterans' 
Appeals (Board).  In this letter, the RO also informed the 
veteran that, if he wished to submit additional evidence 
concerning his appeal, he must do so within 90 days from the 
date of the letter, or by the date that the Board promulgates 
a decision in his case, whichever came first.  Thereafter, on 
June 3, 1999, the Board received from the veteran copies of 
recent private psychiatric treatment records dated in January 
and April 1999.  

The relevant regulation provides that "any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this section 
. . . must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304(c) (1999).  Importantly, with the private medical 
records received at the Board in June 1999 in the present 
case, the veteran did not submit a waiver of consideration of 
such evidence by the agency of original jurisdiction.  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  


1.  The RO should provide copies of the 
January 1999 and April 1999 private 
medical records to the veteran as he has 
requested.  Documentation reflecting the 
furnishing of the requested copies to the 
veteran should be associated with his 
claims folder.  

2.  Thereafter, the RO should 
re-adjudicate the issue of whether new 
and material evidence has been submitted 
sufficient to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder.  If the benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case which includes a 
discussion of all relevant evidence 
received since the March 1999 statement 
of the case.  


After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is informed.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




